Title: Marginalia in a Pamphlet by Israel Mauduit, [1769?]
From: Franklin, Benjamin
To: 




The Virginians claim the Honour of having taken this Lead. But, as they are Episcopalians, and the N E. People Dissenters, of whom Sedition, Republicanism and Rebellion are more easily believ’d, and against whom an Accusation of any sort is more readily believ’d, therefore the Ton here is to ascribe the Lead to them.
“In all the late American Disturbances, and in every Attempt against the Authority of the British Government, the People of Massachusetts Bay have taken the Lead. Every new Move towards Independence has been theirs: And in every fresh Mode of Resistance against the Laws, they have first set the Example, and then issued their admonitory Letters to the other Colonies to follow it.”


The colony prides itself on having been one of the first charter governments, and harps upon its charter rights. What are they, and how much authority do they confer? The charter is a crown grant, and “no Grant of the Crown can supersede the Authority of


  Pray what Act of Parliament was there that forbid those Grants?
an Act of Parliament.”


  This [the paragraph] is good Sense.
During the Stuart era the power of the crown was undefined, and men were more concerned with getting grants from it than with disputing their validity. If the colonists put mistaken confidence in privileges accorded them by charter, and settled the country upon that basis, only the most urgent necessity can justify abrogating those privileges. “Though wrongly given, they are rightly established, and it would be much more wrong to take them away.”


[The remainder of the pamphlet, which attempts at great length to demonstrate that Massachusetts has no claim under its charter to be exempt from parliamentary taxation, contains no marginalia.]


